Oo Oo SN DH WH FP WY YY Ke

Oo NO NN WN KN PO KO KR RO mm mm me eee eee eee
CO sa NO ON BP YD NY Ee DO OlUlUOCOmUhLG UNUM RON

 

Case 4:20-cr-01219-RM-DTF Document 15 Filed 08/03/20 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

: y

“FILED LODGED
RECEIVED COPY

MICHAEL BAILEY :

United States Attorney ji AUG -3 2020

pica Aa

Assistant United States Attorney cE STRICT OF ARIZONA

State Bar No.: 014887 BY DEPUTY

 

- United States Courthouse
405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520.620.7300
Email: gerard.schmit@usdoj.gov
Attorneys for Plaintifi

)

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA
20-74 97- 2 CDTA)
United States of America, 20-MJ-07351-N/A-(DTF)
Plaintiff, INFORMATION
Vs. Violation: 8 U.S.C. § 1326(a)(enhanced by

8 U.S.C. § 1326(b)(1))
Jose Eduardo Fernandez-Zavala, ~
aka Eduardo Fernandez-Savala, (Illegal Re-Entry After Deportation)
aka Eduardo Fernandez,

(Felony)

Defendant.

 

 

THE UNITED STATES ATTORNEY CHARGES:

~ On or about May 11, 2020, in the District of Arizona, to wit: at or near Topawa,
Jose Eduardo Fernandez-Zavala, aka Eduardo F ernandez-Savala, aka Eduardo Fernandez,
an alien, entered and was found in the United States of America after having been denied
admission, excluded, deported, and removed therefrom at or near San Ysidro, California,
on or about August 26, 2015, and not having obtained the express consent of the Attorney

General or the Secretary of the Department of Homeland Security to reapply for admission

M1

 
Oo Oo IN DB vA HP WO NO

NO. bd i) bro NO bo bo i) nN — —_ _ —_ — _ me he ee —
Co ~S DH OT FP WD NY SY DD OBO Oo ss DB A FP WW NY | OS

 

Case 4:20-cr-01219-RM-DTF Document 15 Filed 08/03/20 Page 2 of 2

thereto; in violation of Title 8, United States Code, Section 1326(a), enhanced by Title 8,
United States Code, Section 1326(b)(1).

Dated this day of ; , 2020.

/

MICHAEL BAILEY
United States Attorney
District of Arizona

GERARD SCHMIT patiteconor goass-o700.
MICAH SCHMIT
Assistant U.S. Attorney

 
